CASE 0:21-cv-00370 Doc. 1-2 Filed 02/08/21 Page 1 of 2
            CASE 0:21-cv-00370 Doc. 1-2 Filed 02/08/21 Page 2 of 2




                      Attachment A – List of Defendants


Defendants:
      Michael F. Roman
      Inge G. Thulin
      Nicholas C. Gangestad
      Thomas K. Brown
      David B. Dillon
      Michael L. Eskew
      Herbert L. Henkel
      Amy E. Hood
      Muhtar Kent
      Dambisa F. Moyo
      Gregory R. Page
      Patricia A. Woertz
      Edward M. Liddy
      Sondra L. Barbour
      Vance D. Coffman
      Robert J. Ulrich

Nominal Defendant:
     3M Company
